Citation Nr: 1726222	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  10-18 370A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an extraschedular rating for service-connected low back disability. 

2.  Entitlement to an extraschedular rating for service-connected right knee disability.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran had active service from February 1958 to June 1962.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO continued the Veteran's 20 percent and 10 percent evaluations for the service-connected low back and service-connected right knee disabilities, respectively.  The issue of entitlement to a TDIU was considered on appeal by the Board in its subsequent July 2013 remand in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009). 

In August 2011, the Veteran appeared at a hearing before a Veterans Law Judge.  Following that Judge's retirement, the Veteran was afforded the opportunity to testify at a new hearing; however, he declined a new hearing, as noted in correspondence dated November 2015 that is of record. 

This case was previously before the Board in July 2013 and February 2016, when it was remanded for further development.

The record before the Board consists solely of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).
FINDINGS OF FACT

1.  Pursuant to a Board remand during this appeal and the provisions of 38 C.F.R. 
§ 3.321(b)(1), the Director of Compensation Service denied an extraschedular rating for the Veteran's service-connected low back disability.  

2.  The evidence of record does not show that the Veteran's service-connected low back disability results in an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards; the disability has not necessitated frequent hospitalizations, nor has it caused marked industrial impairment.

3.  Pursuant to a Board remand during this appeal and the provisions of 38 C.F.R. 
§ 3.321(b)(1), the Director of Compensation Service denied an extraschedular rating for the Veteran's service-connected right knee disability.  

4.  The evidence of record does not show that the Veteran's service-connected right knee disability results in an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards; the disability has not necessitated frequent hospitalizations, nor has it caused marked industrial impairment.

5.  The Veteran does not meet the minimum threshold requirements for a TDIU on a schedular basis; his service-connected low back and right knee disabilities are not sufficient to preclude all forms of substantially gainful employment consistent with his education and occupational background at any time during the pendency of this claim.






	(CONTINUED ON NEXT PAGE)

CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 20 percent on an extraschedular basis for low back disability have not been met.  38 U.S.C.A. 
§ 1155 (West 2014); 38 C.F.R. §§ 3.321(b), 3.326 (2016).

2.  The criteria for the assignment of a rating in excess of 10 percent on an extraschedular basis for right knee disability have not been met.  38 U.S.C.A. 
§ 1155 (West 2014); 38 C.F.R. §§ 3.321(b), 3.326 (2016).

3.  The criteria for entitlement to a TDIU due to the Veteran's service-connected low back and/or right knee disabilities have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the issue of entitlement to a TDIU, the record reflects that the Veteran was provided all required notice in the letter mailed in September 2014, subsequent to the July 2013 Board decision.

While the Veteran has not been provided with a new letter that addresses the requirements necessary for referral of a case to the Director of Compensation Service for extraschedular consideration, the Board finds that this deficiency has not prejudiced the claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In so finding, the Board notes that the Veteran has been notified of the evidence necessary to substantiate his claim via written correspondence from the Agency of Original Jurisdiction (AOJ), as well as a Board decision.  Moreover, he has demonstrated actual knowledge of the evidence most pertinent to substantiating his claims.  Specifically, the Veteran's representative provided a substantial brief dated in May 2017 in support of his appeal noted above, wherein he provided a complete argument detailing the reason he believed the Veteran's case should be referred for extraschedular consideration and granted.

The Board also finds VA has complied with its duty to assist the Veteran in the development of his claim.  All appropriate development to obtain the Veteran's pertinent, service treatment records and post-service VA and private medical records has been completed.  The Veteran has not identified any pertinent, outstanding records that could be obtained to substantiate his claim.  The Board is also unaware of any such records.  Moreover, the Veteran was afforded appropriate VA examinations.  VA has complied with its duty to assist the Veteran.

Accordingly, the Board will address the merits of the claims. 

II.  Legal Criteria  

      A.  Extraschedular

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director of Compensation Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b).

In determining whether a case should be referred for extraschedular consideration, the Board must initially compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  The Board referred the issues in its prior February 2016 decision.   
The Board has jurisdiction to review determinations of the Director of Compensation Service or Undersecretary for Benefits regarding a Veteran's entitlement to an extraschedular rating.  Anderson v. Shinseki, 23 Vet. App. 423 (2009). 

      B. TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation." 38 C.F.R. §§ 3.340 (a)(1), 4.15 (2016). 

In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16 (a). 

A TDIU may be assigned where the schedular rating is less than total when the claimant is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16 (a). 

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321.  For a veteran to prevail on a claim for TDIU on an extraschedular basis, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

III.  Factual Background and Analysis

Extraschedular - Low Back Disability 

The Veteran is in receipt of a 20 percent schedular rating for his low back disability.  For consideration in this decision is whether extraschedular compensation is warranted.

The Veteran was afforded a VA examination of the spine in June 2009.  The Veteran reported recurring low back pain since injuring it as a paratrooper in service.  He also reported no hospitalization or surgery, no incontinence, numbness or parethesias.  The Veteran reported stiffness, spasms and pain, describing low back pain with occasional radiation into the right leg.  He reported no flare-ups or incapacitating episodes of spine disease.  The Veteran reported that he was able to walk one to three miles. 

Physical examination revealed normal posture and gait; there was no kyphosis, lordosis, or scoliosis. There was no ankylosis.  Examination of the muscles revealed spasms and pain with motion.  Range of motion testing revealed flexion to 60 degrees.  There was objective evidence of pain on active range of motion testing. There were no additional limitations with repetitive motion testing.  
Upon examination and review of the record, the examiner noted the Veteran's report that he retired in 1996, as he was eligible for retirement due to age or duration of work.  It was noted that the Veteran's symptoms had significant effects on his usual occupation.  The examiner stated that the Veteran's disability would cause problems with lifting and carrying and pain. 

During the August 2011 Board hearing, the Veteran testified that he could not believe that his back had not become worse since his last rating around 1997.  He stated that he experienced intermittent pain; however, the Veteran indicated that in the past five years and especially in the past two years, he had excruciating pain, especially when sleeping.  The Veteran stated that he spoke to a physical therapist who told him that if it wasn't for his in-service injury his back symptoms would be less severe.  He explained that his pain was exacerbated by picking up bags, vacuuming, and sitting down for too long.  The Veteran also noted that he could not sleep on his back, flipped over when he slept, and woke up in pain. 

In an August 2014 VA outpatient treatment record, the Veteran requested knee and lumbar films in order to see the progression of his arthritis.  The Veteran reported no change in his symptoms.  He stated that he felt pretty good once he was up and moving. 

The Veteran was afforded another VA examination in May 2015.  The Veteran described constant pain in the low back with stiffness and dull pain radiating down his right leg.  The Veteran did not report flare-ups of the spine.  Range of motion testing revealed flexion to 45 degrees.  There was no objective evidence of localized tenderness or pain on palpation of the joints or soft tissue of the thoracolumbar spine; there was no pain noted on examination.  Guarding and muscle spasm were not shown.  Pain, weakness, fatigability and incoordination were not found to significantly limit functional ability with repeated use.  Ankylosis was not found. 
There were no other neurological abnormalities or evidence of intervertebral disc syndrome.  It was noted that the Veteran could only walk for fifty yards at a time before stopping to rest and could not climb a flight of stairs or a ladder.  The Veteran further reported that he could not perform frequent and repetitive bending of the low back. 
In a November 2015 correspondence, the Veteran submitted x-ray reports of the low back stating that these x-rays revealed the worsening condition of his back and that he suffered "constant moderate to severe spasms and pain in my lower back." 
The Veteran further indicated that constant spasms and deterioration in the lumbar area seemed to affect his bowel movements, citing to an October 2015 x-ray which demonstrated moderate to severe osteoarthritis in the lumbar spine and also demonstrated gaseous distention of the bowel loop.

In a March 2017 Administrative Review, the Director of Compensation Service indicated that she had reviewed the evidence of record.  The Director specifically noted that there was no evidence of surgical procedures or hospitalizations for the Veteran's low back disability.  Likewise, she also noted that there was no evidence of emergency treatment or intensive outpatient treatment for the Veteran's low back disability.  The Director indicated that she reviewed the aforementioned examinations, and noted the examiners' findings that the Veteran retired more than 10 years ago due to his age and duration of work.  She concluded that the evidence did not establish that the Veteran's service-connected low back disability presents such an unusual disability picture with such related factors as chronic pain, frequent hospitalization for his symptoms, or significant impairment in his employment as to render impractical the application of the regular schedular standards.  The Director concluded that entitlement to an evaluation for service-connected low back disability on an extraschedular basis was not established.  
 
Upon review of the record, the Board finds that the Veteran does not warrant an extraschedular rating for his service-connected low back disability, as the evidence does not demonstrate that his disability has produced an exceptional or unusual disability picture with such related factors as frequent hospitalization or marked interference with employment to render impractical the application of the regular schedular standards.  Specifically, there is no evidence that the Veteran's service-connected low back disability has resulted in the Veteran having frequent periods of hospitalization for related symptoms; indeed, the record does not show any hospitalization for this disability.  

Further, the preponderance of the evidence does not demonstrate that there has been marked interference with employment in excess of what is contemplated in the 20 percent schedular rating so as to render impractical the schedular rating criteria.  In this regard, the June 2009 VA examiner noted the Veteran's report that he retired in 1996, as he was eligible for retirement due to age or duration of work.

In light of the foregoing, the Board finds that the Veteran's service-connected low back disability is not manifested by an exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  

Extraschedular - Right Knee Disability

The Veteran is in receipt of a 10 percent schedular rating for his right knee disability.  For consideration in this decision is whether extraschedular compensation is warranted.

The Veteran was afforded a VA examination in June 2009.  The Veteran described right knee stiffness and soreness.  He denied flare-ups of his knee.  There was no deformity, giving way, or instability.  There was no incoordination or episodes of dislocation, subluxation or locking.  The Veteran reported that he was able to stand for more than one but less than three hours and that he was able to walk between one and three miles.

Physical examination revealed normal gait.  There was guarding of movement and crepitation.  There was no grinding, instability, patellar or meniscus abnormalities or other abnormalities of the right knee.  Range of motion testing revealed flexion to 130 degrees and extension to 0 degrees.  There was no objective evidence of pain following repetitive motion or additional limitation after repetitive use testing. There was no joint ankylosis.  There were no significant effect on the Veteran's occupation but pain was noted. 

During the August 2011 Board hearing, the Veteran described having trouble climbing stairs.  He explained that he noticed pain while driving or walking upstairs but if he didn't do much with his leg he pain it was ok.  He stated that he could walk but stopped when his knee began to hurt, and noted that this was manageable. 

The Veteran underwent another VA examination in May 2015.  The Veteran described constant pain and stiffness in his right knee.  He denied flare-ups of the knee.  Range of motion testing demonstrated flexion to 90 degrees and extension to 0 degrees.  There was no pain noted on examination.  There was no objective evidence of localized pain on palpitation of the joint or associated soft tissue.  There was no additional function loss or range of motion after repetitive use testing. There was no pain, weakness, fatigability or incoordination which significantly limited functional ability after repeated use.  There was no ankylosis, subluxation, instability or effusion.  Testing for joint instability was negative. 

The examiner noted that the Veteran's right knee disability impacted his ability to perform occupational tasks in that he could only walk for fifty yards at a time before stopping to rest, could not climb a flight of stairs or ladder and could not kneel or squat.

In a March 2017 Administrative Review, the Director of Compensation Service indicated that she had reviewed the evidence of record.  The Director specifically noted that there was no evidence of surgical procedures or hospitalizations for the Veteran's right knee disability.  Likewise, she also noted that there was no evidence of emergency treatment or intensive outpatient treatment for the Veteran's right knee disability.  The Director indicated that she reviewed the aforementioned examinations, and noted that the findings do not show that the right knee disability prevents the Veteran from working.  She also noted that the evidence of record demonstrates that the Veteran retired more than 10 years ago due to his age and duration of work.  The Director concluded that the evidence did not establish that the Veteran's service-connected right knee disability presents such an unusual disability picture with such related factors as chronic pain, frequent hospitalization for his symptoms, or significant impairment in his employment as to render impractical the application of the regular schedular standards.  The Director concluded that entitlement to an evaluation for service-connected right knee disability on an extraschedular basis was not established.  
 
Upon review of the record, the Board finds that the Veteran does not warrant an extraschedular rating for his service-connected right knee disability, as the evidence does not demonstrate that his disability has produced an exceptional or unusual disability picture with such related factors as frequent hospitalization or marked interference with employment to render impractical the application of the regular schedular standards.  Specifically, there is no evidence that the Veteran's service-connected right knee disability has resulted in the Veteran having frequent periods of hospitalization for related symptoms; indeed, the record does not show any hospitalization for this disability.  Further, the preponderance of the evidence does not demonstrate that there has been marked interference with employment in excess of what is contemplated in the 10 percent schedular rating so as to render impractical the schedular rating criteria.  

In light of the foregoing, the Board finds that the Veteran's service-connected right knee disability is not manifested by an exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  

As the preponderance of the evidence is against the claims for extraschedular ratings for the service-connected low back and right knee disabilities, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

TDIU

The Veteran contends that his service-connected disabilities render him unable to obtain and maintain substantially gainful employment.  As noted above, in July 2013, the Board determined that the issue of entitlement to TDIU based on the Veteran's service-connected disabilities had been reasonably raised by the record, and found such issue part and parcel of the Veteran's claim for increased ratings for his service-connected lumbar spine and right knee disabilities.  See Rice, 22 Vet. App. 447 (2009).  Throughout the pendency of this claim, the Veteran's low back has been rated as 20 percent disabling and his right knee has been rated as 10 percent disabling.  

The Veteran has not met the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a) at any time during the pendency of his claim.  At no time did the Veteran have a single disability rated at 60 percent or more, or a combined rating for the service-connected disabilities of 70 percent or more with at least one service-connected disability rated as 40 percent disabling.  Thus, he does not meet the minimum schedular criteria for a TDIU.  However, again, under 38 C.F.R. § 4.16 (b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disability, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16 (a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321.

The first question is whether the Veteran's service-connected low back and right knee disabilities, either by alone or in the aggregate has rendered him unable to secure and follow a substantially gainful occupation at any time during the pendency of this claim.

In this case, it does not appear that the Veteran is in fact unable to secure or follow a substantially gainful occupation by reason of his service-connected low back disability and/or service-connected right knee disability.  The Board recognizes that the Veteran has reported problems when he worked.  In this regard, the June 2009 VA examiner stated that the Veteran's low back disability would cause problems with lifting and carrying.  In addition, during the May 2015 VA examination, the VA examiner noted that the Veteran's right knee disability impacted his ability to perform occupational tasks in that he could only walk for fifty yards at a time before stopping to rest, could not climb a flight of stairs or ladder and could not kneel or squat.  However, at the time of examination, the Veteran reported that he retired in in 1996, more than 20 years ago, as he was eligible for retirement due to age or duration of work.  The record does not reflect any reports from the Veteran indicating that he stopped working due to his low back and/or right knee disabilities.  In fact, the Veteran failed to respond to correspondence dated in March 2016, requesting that he complete VA Form 21-8940, the Application for Increased Compensation Based on Unemployability.    

The Board acknowledges, consistent with the clinical records and VA examination reports, that the Veteran's service-connected low back and right knee disabilities preclude certain types of activity to moderate degrees.  However, the Veteran was described as unemployed due to retirement, yet suitable for employment in a position that does not require heavy lifting, bending, prolonged standing, squatting and the like.  There is no indication in the record that at any time during the pendency of this claim the Veteran was unable to secure and maintain a substantially gainful occupation as a result of his lumbar spine and/or right knee disability.  No medical professional has opined that the Veteran's low back and right knee disabilities render him unable to obtain or maintain substantially gainful employment consistent with his education and occupational background at any time.

Again, a disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  Van Hoose v. Brown, 4 Vet. App. 361. While the Board acknowledges that the Veteran has not maintained employment since his retirement in 1996, to the extent that he urges it is due to his service-connected low back and/or right knee disability, the fact that he is unemployed or has difficulty obtaining employment is not enough.  Here, the evidence throughout the pendency of the claim demonstrates that the Veteran's low back and/or right knee disability is not sufficient to render him unemployable.  Accordingly, the Board must conclude that a TDIU is not warranted at any time during the pendency of this claim, and referral of the TDIU claim for extraschedular consideration is not in order.

Because the evidence preponderates against the claim, the benefit-of-the-doubt rule does not apply.

Additional Considerations

VA must consider all favorable lay evidence of record.  38 USCA § 5107 (b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA, in addition to the medical evidence cited above.
The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). However, even affording the Veteran full competence, the evidence simply does not show entitlement to an extraschedular rating or TDIU.


ORDER

1.  Entitlement to an increased rating for lumbar spine disability on an extraschedular basis is denied. 

2.  Entitlement to an increased rating for right knee disability on an extraschedular basis is denied. 

3.  Entitlement to a TDIU due to the service-connected low back and service-connected right knee is denied. 



____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


